 1 LAW OFFICE OF TODD D. LERAS
   Todd D. Leras, CA SBN 145666
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 504-3933

 4   Attorney for Defendant
     OU VERN SAETEURN
 5

 6

 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                               CASE NO. 2:18-CR-244 TLN
11
               Plaintiff,                                    STIPULATION AND ORDER CONTINUING
12                                                           STATUS CONFERENCE AND EXCLUDING
                              v.                             TIME UNDER THE SPEEDY TRIAL ACT
13
     OU VERN SAETEURN,
14
               Defendant.                                    Date: May 7, 2020
15                                                           Time: 9:30 a.m.
                                                             Court: Hon. Troy L. Nunley
16

17

18
             It is hereby stipulated and agreed by and between plaintiff United States of America and
19
     defendant Ou Vern Saeteurn, through their respective attorneys, that the status conference set for
20
     March 5, 2020, shall be continued by the Court to May 7, 2020, at 9:30 a.m., to allow defense
21
     counsel necessary time to complete its investigation of sentencing mitigation witnesses and
22
     evidence in anticipation of a change of plea in this matter.
23
             This case involves, among other allegations, that defendant participated in a controlled
24
     substance distribution operation along with his brother, A Vern Saeteurn, who is charged in a
25
     separate related case (Case Number 2:18-cr-212 TLN). Given the need for further preparation time,
26
     counsel for Ou Vern Saeteurn requests that time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A)
27
     and B(iv) and Local Code T4 to allow reasonable time to prepare.
28                                                       1
     STIPULATION & ORDER CONTINUING
     STATUS CONFERENCE
 1          Assistant U.S. Attorney Vincenza Rabenn has reviewed this stipulation and authorized

 2   Attorney Todd D. Leras via email to sign it on his behalf.

 3

 4          Dated: March 3, 2020                            /s/ Todd Leras
                                                            ___________________________
 5                                                          TODD LERAS
                                                            Attorney for defendant
 6                                                          OU VERN SAETEURN
 7

 8          Dated: March 3, 2020                                   MCGREGOR W. SCOTT
                                                            United States Attorney
 9
                                                            /s/ Vincenza Rabenn
10                                                  By:     _______________________
                                                            VINCENZA RABENN
11
                                                            Assistant United States Attorney
12                                                          (Per email authorization)

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         1
 1                                                      ORDER

 2           The Court, having received, read, and considered the stipulation of the parties, and good

 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

 4   hereby ORDERED that the presently set March 5, 2020 status conference hearing shall be

 5   continued to May 7, 2020, at 9:30 a.m.

 6           Based on the representations of the parties in their stipulation, the Court finds that: (1)

 7   the failure to grant this requested continuance would deny defense counsel reasonable time

 8   necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

 9   ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   the date of this stipulation, March 5, 2020, up to and including the May 7, 2020 status conference

14   hearing, shall be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to

15   allow defense counsel reasonable time necessary to prepare.

16                   IT IS SO ORDERED.

17
     DATED: March 3, 2020
18

19                                                                    Troy L. Nunley
                                                                      United States District Judge
20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          2
